ase 1:20-cv-04160-JGK Document 16-2 Filed 06/25/20 Page 1 of



                             ~upnme @ourt of Qla lifomia
                                         JORGE E . NAVA R RETE
                                    Clerk and ExecutiveOfficerof the SupremeCoutt




               CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                                     OFTHE

                                      STATE OF CALIFORNIA


                                      Corvnne Marette McSherry

       I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
       California, do hereby certify that Corynee Marette McSherry, #221504, was on the 5th day
       of December, 2002 duly admitted to practice as an attorney and counselor at law in all the
       courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
       state in good standing.

                                                      Witness my hand and the seal of the court
                                                      on the 22nd day of June 2020.



                                                      JORGE E. NAVARRETE
                                                      Clerk/Executive Officer of the Supreme Court
